Citation Nr: 1130892	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1975 to December 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In December 2009 the Board remanded the case for additional development.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

At the outset, the Board notes that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In his June 2006 claim the Veteran alleged that during service he injured his back in the field while loading supplies onto a truck.  In March 2011 the Board received a statement from the Veteran alleging an additional (new) back injury.  He alleged that in addition to the injury loading supplies, his back "went out" while he was working in the motor pool, and he was taken to Darnell Army Hospital where he was seen by an emergency room physician.  The current record does not reflect such injury and treatment, and development of the evidence in this matter is necessary.  
    
As was previously noted, the Veteran's service treatment records (STRs) are lost.  He alleges that he was treated at Darnell Army Hospital in 1979/1980 for a back injury (accounts of the circumstances have varied).  Pursuant to VA's heightened duty to assist, the Board's December 2009 remand instructed the RO to conduct exhaustive alternate source development for the records.  The RO conducted a search using the Personnel Information Exchange System (PIES) for treatment at Darnell Army Hospital from January 1979 to March 1979 and contacted the Veteran to ask for copies of treatment records in his possession.  Both avenues of development were unsuccessful.  However, the RO did not directly contact the hospital to search for the records (as instructed in the remand) and the period of time for which Darnell Army Hospital records are sought must be broadened; the basis for limiting the scope of the search to the period of January through March 1979 is not clear.  The Board notes that the development for these records has not been exhaustive.  In light of VA's heightened duty to assist in this case further development is necessary.   

In a VA Form 21-4142 (Authorization and Consent to Release Information) dated March 2006, the Veteran identified (without specifying dates) treatment he received for his lumbar spine condition from D.N., M.D.  The RO sent him a letter asking him to provide an updated release with dates of treatment included.  In June 2006 he submitted the updated release without providing the dates of treatment (but noting "please see attached documents").  With that submission the Veteran included  diagnostic study reports (dated in September 2002 and in May 2006, and on referral from Dr. D.N.) and two isolated private outpatient treatment records from Medical Edge Healthcare Group dated in January 2001 and in October 2002 (physician unspecified).  The treatment which generated the May 2006 diagnostic referral was not identified.  In June 2006 correspondence the Veteran stated that he injured his back in 1979/1980, left service in 1984, and after 1984 was in and out of doctors' offices for his back.  In June 2007 the Veteran submitted a May 2007 letter from Dr. D.N. noting that the Veteran had been to medical clinics and hospitals "several times" because of injuries in service in 1979 and 1980.  An additional VA Form 21-4142 received in August 2007 identifies treatment with Dr. D.N. on "May 9, 2007."  The RO took no further development action before certifying the appeal to the Board.  

The Board's December 2009 remand noted that postservice treatment records associated with the claims file were incomplete and instructed the RO to ask the Veteran to provide a chronological listing of all providers who treated him for his back since service.  The RO sent the Veteran a letter requesting such information along with release forms to be completed.  In January 2010 the Veteran submitted duplicate copies of previously submitted treatment records and a duplicate release for Dr. D.N. that was submitted in 2007; he stated that he did so as he was notified that his "file had been lost."  

The Board observes that the Veteran's submission in response to the RO's request consisted of wholly cumulative evidence (with the exception of one new diagnostic study report) and the RO prematurely returned the case to the Board before all development requested was completed in full.  Accordingly, a remand for completion of the requested development is necessary.  

There is nothing in the claims file showing that the RO requested treatment records directly from Dr. D.N. (or any other provider).  Instead, the RO accepted partial records submitted by the Veteran, even when appropriate releases were submitted.  
While the Veteran's identification of treatment he has received would suggest he has been seen only by Dr. D.N., that is inconsistent both with his statements (that he was in and out of doctor's offices after 1984) and those from his doctor (that he was seen at medical clinics and hospitals several times).  Accordingly it appears that pertinent evidence remains outstanding; since the entire history of the Veteran's back disability must be considered, such records must be secured.  Significantly, the Veteran has not identified any treatment between 1984 and 2001 (during which time his statements suggest he was in and out of doctor's offices for his back); if there was none, such would weigh against a finding of postservice continuity of the disability.   

The complete records from each and every provider who evaluated or treated the Veteran for his back since his discharge from service in 1984 to the present must be secured. 

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify all providers of any evaluation and/or treatment he has received for his back since his discharge from service in 1984 to the present (to include any providers to whom he may have been referred by his employer).  He must provide a chronological listing that includes names, addresses/locations, and dates of treatment for all providers.   If there are extended periods of time during which no provider is identified, the Veteran must certify that he did not receive treatment for his back during such period.  He must also provide releases for VA to secure records from all private sources.  

He must specifically provide a release for the complete treatment records of Dr. D.N. The RO should contact Dr. D.N., asking him to identify the first date that the Veteran received back treatment in his office and to provide the complete records of all evaluation/treatment the Veteran has ever received (to include the initial consultation for his back).  

If the Veteran's response is incomplete, the RO should advise him of the deficiency.  The Veteran must be afforded the [one year] period of time afforded by law to provide all of the information and releases.  If he does not respond with complete identifying information and releases (i.e. his response is incomplete, even after he is so advised), his claim must be further processed under 38 C.F.R. § 3.158(a) (i.e. dismissed as abandoned after a year has passed following the request).

The RO must independently secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified. Submissions of partial treatment records by the Veteran would not be compliant with this remand instruction.   

2. The RO should also arrange for exhaustive alternate source development for the records of treatment that the Veteran received during service at Darnell Army Hospital.  He must provide a range of dates during which the treatment took place, and the records sought must be for the entire period (and not just 3 months in 1979).  That facility (and any facility where the records may have been retired) should be contacted directly.  If the practice is/was to destroy any records after a certain period of time, it should be so certified for the record.  The development should be documented in detail and any negative responses received should be associated with the claims file.  

3. The RO should arrange for any further development suggested by the results of that requested above (to include an examination to secure a nexus opinion if indicated by records received).  If the records received indicate that there are further outstanding treatment records, those leads should be pursued to their logical conclusions. 

4. After all of the above requested development is completed in full, the RO should re-adjudicate the claim.  If it remains denied (or dismissed under 38 C.F.R. § 3.158), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

